     Case 2:20-cv-00271-WBS-CKD Document 27 Filed 12/17/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   COLTON JAMES ROOD,                                  No. 2:20-cv-0271 WBS CKD P
12                       Plaintiff,
13           v.                                          ORDER
14   ISAAC LOCKWOOD, et al.,
15                       Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On October 22, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on plaintiff and which contained notice to plaintiff that any objections to the

22   findings and recommendations were to be filed within fourteen days. Plaintiff has filed

23   objections to the findings and recommendations.

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   /////
                                                        1
     Case 2:20-cv-00271-WBS-CKD Document 27 Filed 12/17/20 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1. The findings and recommendations filed October 22, 2020, are adopted in full;

 3          2. Plaintiff’s motion for a preliminary injunction and temporary restraining order (ECF

 4   No. 12) is denied as moot based on his transfer to the CDCR.

 5   Dated: December 16, 2020

 6

 7

 8

 9

10

11

12

13

14

15   12/rood0271.804

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
